DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I of claims 1-2 in the reply filed on 5/20/2022 is acknowledged.
Claims 3-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected supporting jig, disassembling method, and assembly method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
A vertical position adjusting portion that is configured to adjust positions in claim 2, line 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. US 20200011205 in view of Oda et al. US 10364820.
Regarding claim 1, Sasaki discloses:
A suspending tool (Fig 9: 10) from which an internal unit (2) of a rotary machine (1) is configured to suspend, the internal unit (Par 56) including a rotor main body (21) that extends in an axial direction (Direction extending along Ar), 
a 5plurality of impellers (22) that are disposed at intervals in the axial direction (22 along intervals) and are fixed to an outer side of the rotor main body in a radial direction (22 are fixed to the outer side of 21 in a radial direction), 
a pair of seal portions (Portion axial around the diaphragms blades as seen in the clip below) that are disposed at a first end and a second end of the rotor main body (Portions in the clip are on both ends of 21) at an interval in the axial direction, are disposed outside the rotor main body in the radial direction, and have an annular shape (Portions are annular and extent radial from 21),  
a pair of bearing portions (Portion axial around the seal portions as seen in the clip below) that are disposed outside the pair of seal 10portions in the axial direction, and 
a plurality of diaphragms (3) that are disposed to be arranged in the axial direction and respectively cover the plurality of impellers from an outer side in the radial direction (3 covers the impellers radially) and 
the suspending tool comprising: a suspending tool main body (100) that is configured to extend to be parallel with the axial direction above the rotor main body (100 extends along 21); 15
a pair of seal supporting portions (115 and 125) that are disposed inside the pair of bearing portions in the axial direction at an interval in the axial direction (115 and 125 is between the bearings), are 20connected to the suspending tool main body (115 and 125 connects to 100), and are detachable from the seal portions (Par 73); and 
a plurality of diaphragm supporting portions (Portion of 100 that attaches to 31) that are disposed inside the pair of seal supporting portions in the axial direction at intervals in the axial direction (Portions of 100 are inside the seal portions in the axial direction), are connected to the suspending tool main body, and are detachable from the diaphragms (Par 74).

    PNG
    media_image1.png
    568
    788
    media_image1.png
    Greyscale

However, Sasaki is silent as to: 
a pair of bearing supporting portions that are disposed at an interval in the axial direction, are connected to the suspending tool main body, and are detachable from the bearing portions.
From the same field of endeavor, Oda teaches:
a pair of bearing supporting portions (Par 27: 504 has two connections to 146 that connects to the bearings) that are disposed at an interval in the axial direction, are connected to the suspending tool main body (504 is connected to the man hook), and are detachable from the bearing portions (Col 16, line 65- Col 17, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lifting device of Sasaki to have an extra connection to the bearing to temporarily lift system in a stable state even if the weight is increased (Col 6, line 43-45).
The combination would result in: a pair of seal supporting portions that are disposed inside the pair of bearing supporting portions in the axial direction.
Regarding claim 2, Sasaki discloses
a vertical position adjusting portion (Fig 3; Par 74: 151) 
 However, Sasaki is silent as to:
a vertical position adjusting portion that is configured to adjust positions of the pair of bearing supporting portions in a vertical direction with respect to the suspending tool main body.
From the same field of endeavor, Oda teaches:
the pair of bearing supporting portions in a vertical direction with respect to the suspending tool main body (Par 27: 504 has two connections to 146 that connects to the bearings).
The claim modification is covered by claim 1.
The combination would result in: a vertical position adjusting portion that is configured to adjust positions of the pair of bearing supporting portions in a vertical direction with respect to the suspending tool main body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mane et al. US 10184357, Huth et al. US 20170030377, Golubic et al. US 20150337685 and McCaffrey et al. US 20070033795 discloses very similar jig structure as the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745